UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

RONNIE EDGESTON,

                                      Plaintiff,
                                                                       Case # 18-CV-6503-FPG
v.
                                                                       DECISION AND ORDER


THE CITY OF ROCHESTER,
ROCHESTER POLICE DEPARTMENT,
ROCHESTER POLICE OFFICERS PAUL ROMANO,
E. ALEXANDER, MAZURKIEWICZ, and
THOMAS KIRK,

                                      Defendants.


       On July 9, 2018, Defendants removed this case to this Court from the Supreme Court of

the State of New York, County of Monroe (Supreme Court). ECF No. 1. Eight days later,

Defendants moved to dismiss Plaintiff Ronnie Edgeston’s second and third claims. ECF No. 2.

After reviewing the motion, complaint, and other documents filed in support of the notice of

removal, the Court ordered Defendants to show cause why the case should not be remanded to

Supreme Court for lack of subject matter jurisdiction on November 26, 2018. ECF No. 5.

Specifically, the Court ordered Defendants to demonstrate their basis for removing the case under

federal-question jurisdiction. Id. See also Winter v. Novartis Pharms. Corp., 39 F. Supp. 3d 348,

350 (E.D.N.Y. 2014) (noting that “the burden is on the removing party to show that subject matter

jurisdiction exists”). On December 7, 2018, Defendants filed a letter stating that they “concede

that there is no basis for the case to remain in federal court and do no oppose remand of [the case]

to state court.” ECF No. 6. Therefore, since Defendants have not met their burden of establishing

subject-matter jurisdiction, this case is hereby REMANDED to the Supreme Court of the State of
New York, County of Monroe. The Clerk of Court is directed to transmit this decision and order

to the Clerk of the Supreme Court of the State of New York, County of Monroe, and close this

case. Additionally, the Court finds Defendants’ pending motion to dismiss moot.

       IT IS SO ORDERED.

Dated: December 10, 2018
       Rochester, New York


                                           ______________________________________
                                           HON. FRANK P. GERACI, JR.
                                           Chief Judge
                                           United States District Court




                                             -2-
